          Case 1:19-cv-07385-KPF Document 110 Filed 09/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK:
--------------------------------------------------------------X
DINO ANTOLINI,                                                 :   Case No.: 1:19-cv-7385
                                                               :
                                    Plaintiff,                 :
                                                               :   PROPOSED JOINT
                  -against-                                    :   PRETRIAL ORDER
                                                               :
N CORPORATION, NICHOLA S. PRITZKER, :
SHIYANG HUI AND TIPSY SHANGHAI                                 :
RESTAURANT MANAGEMENT, INC.                                    :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

      The parties, through the undersigned counsel, hereby submit the Joint Pretrial
Order as follows:

1.      The full caption of this matter is as set forth above.

2.      Counsel for the Plaintiff:

        Finkelstein Law Group
        By: Stuart H. Finkelstein, Esq.
        338 Jericho Turnpike
        Syosset, New York 11791
        Tel: (718) 261-4900
        Email: sf@finkelsteinlawgroup.com

        Counsel for Defendants, N Corporation, Shiyang Hui and
        Tipsy Shanghai Restaurant Management Inc.:

        The Law Offices of Fred L. Seeman
        By: Peter Kirwin Esq.
        32 Broadway, Suite 1214
        New York, New York 10004
        Tel: (212) 608-5000
        Fax: (212) 385-8161
        Email: peter@seemanlaw.com

3.      Subject matter jurisdiction is present inasmuch as the Plaintiff’s claims are made
        pursuant to the Americans with Disabilities Act.

4.      Plaintiff’s claim for violations of the Americans With Disabilities Act, Title III,
        Public Accommodations and Commercial Facilities. Plaintiff has withdrawn his
        second, third, fourth and fifth causes of actions and state court claims. The
                                                        1
       Case 1:19-cv-07385-KPF Document 110 Filed 09/01/21 Page 2 of 3




      defendants have withdrawn their counterclaims. The defendants maintain that
      Plaintiff lacks standing inasmuch as he never sought entry to the premises and/or
      does not intend to return to the premises. Moreover, the defendants have
      engaged an architect and have filed architectural plans with the Court to make
      readily achievable alterations.

5.    Number of trial days needed: 4

6.    n/a Bench Trial.

7.    n/a Bench Trial

8.    The parties have not consented to trial by magistrate judge.

9.    There are no stipulations of fact or law to which all parties consent.

10.   Trial witnesses for Defendants:

      Shiyang Hui will testify, in person, regarding the accommodations that have been
      provided at the subject premises to permit patrons with disabilities to access the
      premises and Plaintiff’s failure to patronize the restaurant.

      Thomas Barry, R.A. will testify, in person, regarding what alterations and
      modification to the Premises, if any, are readily achievable to comply with the
      Americans with Disabilities Act and the governing building codes.

      Trial witnesses for Plaintiff:

      Dino Antolini will testify in person about the architectural barriers existing at
      defendants’ place of public accommodation that prevent access to Plaintiff, and
      others so situated, i.e., the disabled.

      Billy Chen will testify in person about the ADA violations existing at the subject
      facility and the standard by which the repairs need be effectuated.


11.   Defendants submit the deposition testimony of Plaintiff, Dino Antolini, that was
      taken in a deposition in the matter entitled Dino Antolini v. Amy McCloskey, et.
      al., 1:19-cv-09038. Plaintiff does and will object at time of trial to any testimony
      obtained from any other case as defendants were precluded by the Court from
      taking Mr. Antolin’s deposition

      Plaintiff submits the deposition testimony of Shiyang Hui, Ren Wang and Bill
      Crable


12.    Exhibits offered by Defendants:
                                             2
       Case 1:19-cv-07385-KPF Document 110 Filed 09/01/21 Page 3 of 3




         a. Report of Thomas Barry, R.A., dated May 24, 2021**
         b. CV of Thomas Barry, R.A.
         c. NYC Dept. of Buildings alt-1 application DOB job # 122384375**
         d. NYC Dept. of Buildings alt-2 application DOB job # 123188175**
         e. Deposition Transcript of Plaintiff from deposition conducted in Dino
            Antolini v. Amy McCloskey, et. al., 1:19-cv-09038
         f. Photographs of ADA signage and doorbell.
         g. Thomas Barry Architectural Plans filed with the Court**


       Exhibits offered by Plaintiff:

      Report of Thomas Barry, R.A., dated May 24, 2021**
      Financial disclosures of defendants
      Report of Billy Chen, R.A., dated August 4, 2020

13.   The Plaintiff seeks injunctive relief, equitable relief, attorney fees and costs. The
      parties are discussing potential resolution in the form of consent decree with fees
      and costs to be determined by the Court.

14.   Consent to unanimous verdict: n/a


Dated: Syosset, New York
       September 1, 2021

 ___________/S_______________                     ____________________________
Finkelstein Law Group PLLC                      The Law Offices of Fred L. Seeman
By: Stuart H. Finkelstein, Esq.                 By: Peter Kirwin, Esq.
Attorneys for Plaintiff                         Attorneys for Defendants
338 Jericho Turnpike                            32 Broadway, Suite 1214
Syosset, New York 11791                         New York, New York 10004
Tel: (718) 261-4900                             Tel: (212) 608-5000
Email: sf@finkelsteinlawgroup.com               Fax: (212) 385-8161
                                                Email: peter@seemanlaw.com




                                            3
